Citation Nr: 1127674	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-14 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disorder due to medications taken for a service-connected mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from October 1980 to January 1983.
 
This matter on appeal before the Board of Veterans' Appeals (Board) arises from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.
 
In June 2006, the Veteran and his mother testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.

In May 2007, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In October 2007 and again in August 2009, the Board remanded this appeal to the RO for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for a heart disorder due to medications taken for a service-connected mental disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder due to medications taken for a service-connected mental disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2005 pre-rating letter and an August 2009 post-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection, on a direct and secondary basis, on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  The August 2009 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue on appeal in a July 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service medical records, VA medical records, private medical records, the reports of VA examinations to include medical opinions, medical literature submitted by the Veteran, and a May 2007 private opinion letter.  Also of record and considered in connection with the appeal is the transcript of the June 2006 hearing before RO personnel and the May 2007 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual background

An October 1982 VA hospital discharge report reflects that the Veteran has been on Thorazine since September 1982. 

VA hospital records from September 1987 to October 1987 reflects that the Veteran was treated for schizophrenia, undifferentiated type and was discharged on Trilafon, Thorazine, and Akineton. 

VA medical records reflect that the Veteran was started on Lithium in November 1994.  

A December 1994 hospital discharge summary from Central Maine Medical Center (CMMC) reflects that the Veteran was admitted for chest pain, rule out myocardial infarction and multiple premature ventricular contractions (PVCs) with bigeminy and trigeminy, rule out polypharmacy response.  The Veteran's medications included Trilafon, Lithium, Thorazine, and Akineton.  His cardiac examination showed a regular rate with multiple PVCs and bigeminy and trigeminy.  At that time, the Veteran was ruled out for a myocardial infarction and was continued on all of his medications except Lithium.  After review of the literature, it was found that both Phenothiazine and Akineton that the Veteran was on could cause some arrhythmias, particular a ventricular arrhythmia.  Thorazine could also cause some Q-waves and some nonspecific ST segment changes.  In addition, other literature revealed that Akineton, which is an antimusculytic anti-Parkinson drug can cause some cardiac side effects, significantly atrial arrhythmia, atrioventricular disassociation, ventricular tachycardia, V-tib and ventricular fibrillation.  Young healthy adults are generally more susceptible to the cardiac effects.  Acute toxicity resembles that of a Quinidine and is associated with ventricular arrhythmias and extra systoles.  Phenothiazine also can cause electrocardiogram changes that are nonspecific and reversible, such as Q-waves and T-wave abnormalities also similar to Quinidine.  During the hospital admission the Veteran appeared to have a decrease of the premature ventricular contractions and bigeminy and trigeminy; however, they did return and seem not to have resolved with the discontinuation of the lithium.  He did have longer periods at times where he sustained a normal sinus rhythm, however.  The situation was discussed with Dr. Angerson at the Togus VA medical center and it was felt that the Veteran had not had a myocardial infarction or ischemia at that time.  The Veteran was discharged on Trilafon, Thorazine, and Akineton.  Lithium was being held.  

A December 1994 VA hospital discharge summary reflects that the Veteran was evaluated for ventricular ectopy and question of cardiomyopathy.  It was noted that the Veteran was treated for chronic schizophrenia since 1985 with increasing doses of Trilafon, Thorazine, and Akineton.  The Veteran had increased manic symptoms over the last several weeks and was started on Lithium.  On routine examination, the Veteran was found to have irregular beats and upon electrocardiogram was found to have ventricular ectopy.  It was noted that the Veteran's only risk factor for coronary artery disease is a 1-1/2 pack per day smoking history.  It was found that the Veteran had a history of ventricular ectopy which was not documented while in the hospital.  The Veteran's Trilafon was decreased.  It was felt that the Veteran's laboratory tests were abnormal most likely secondary to Thorazine toxicity.  The Veteran was discharged on Trilafon, Akineton, and Lopressor.  

A January 1995 VA hospital discharge summary reflects that the Veteran presented with atypical chest pain and that he had recently been diagnosed as having exercised-induced ventricular tachycardia and also diffuse left ventricular hypokinesis.  In December 1994, the Veteran was started on treatment with metroprolol and advised to discontinue Thorazine.  Since stopping the Thorazine he had been feeling increased anxiety and this probably contributed to his re-admission.  A psychiatry consultation yielded a stoppage of Thorazine with an increased of Trilafon.  The final diagnoses were history of exercise-induced ventricular tachycardia, moderate diffuse left ventricular hypokinesis of uncertain etiology, chronic schizophrenia, and rule out collagen vascular disease.  

A June 2002 private medical record from R. J. Ulin, M.D., reflects that the Veteran was seeking a second opinion regarding ventricular ectopy.  The impression was likely benign ventricular ectopy with multiple coronary artery disease risk factors, include Type II diabetes, obesity, and cigarette smoking.  

In a September 2002 private medical record, C.M. Carpenter, M.D., noted that the Veteran has idiopathic dilated cardiomyopathy.  It was noted that the Veteran was on a number of psychiatric medications, including Risperidone, Biperiden, Clonazepam, and Quetiapine.  The impression was that the doctor believed that the Veteran was at high risk for sudden cardiac death, due to the frequency of his ventricular ectopy and his severe dilated cardiomyopathy.  

A December 2002 VA heart examination report reflects that the Veteran contended that in 1995 his psychiatric prescriptions were changed by the VA and within 24 hours he was taken to CMMC for chest discomfort.  The VA examiner noted review of the claims file and that in November 1994 the Veteran was started on Lithium at the same time he was taking chlorpromazine (CPZ).  In December 1994, his Lithium was increased and his CPZ was decreased.  In December 1994 the Veteran was seen at CCMC for palpitations and chest pain.  There was mention that the increasing of his Thorazine along with his Lithium may have caused the cardiotoxicity.  The VA examiner noted that in a telephone conversation with Dr. Carpenter, they discussed the Veteran's condition and whether the Veteran's history of idiopathic dilated cardiomyopathy could be related to his medications causing cardiotoxicity.  Dr. Carpenter stated that there is no known published data citing that the psychotropic medications that the Veteran was on would cause cardiotoxicity with resulting cardiomyopathy.  The VA examiner furthered that Dr. Carpenter's feeling was that the Veteran has an idiopathic dilated cardiomyopathy not related to his psychotropic medications.

An August 2005 VA heart examination report reflects that the claims file was reviewed.  The VA examiner noted pertinent evidence, to include findings in the last VA examination performed in December 2002.  He stated that the discussion of the lack of correlation between prolonged Thorazine therapy and the development of a dilated cardiomyopathy was well discussed by the previous examination.  The Veteran is currently taking Risperidone for his psychiatric disorder.  The diagnosis was schizophrenic disorder under treatment with Risperidone, dilated cardiomyopathy treated with automatic implantable defibrillator, and morbid obesity.  In the experience of this examiner, he opined that there is no definite correlation between prolonged Thorazine therapy and the development of a cardiomyopathy.  The VA examiner noted that this was the same conclusion reached by the previous examiner's discussion with the Veteran's private physician.  Thus, in the opinion of this examiner, it is not at least as likely as not that the prolonged Thorazine therapy plus brief exposure to Lithium therapy caused the dilated cardiomyopathy.  

Private medical records from Dr. R.J. Ulin dated from March 2006 to August 2009 reflect that the Veteran was diagnosed with primary dilated cardiomyopathy and arrhythmia-ventricular tachycardia.  

A June 2006 RO hearing transcript reflects that the Veteran testified that he believed that the medication he was taking for his service-connected mental disorder, Thorazine and Lithium, had something to do with his cardiotoxicity.  The Veteran stated that his brother, who was a pharmaceutical researcher for a drug company sent him internet information that there is evidence that Thorazine and Lithium taken in combination definitely does cause cardiac arrhythmias. 

An August 2006 VA medical history record reflects that the Veteran provided his personal medical history to include diabetes mellitus, Type II, schizophrenia, and cardiomyopathy secondary to Thorazine and Lithium.  

An August 2006 VA hospital discharge summary notes that the discharge diagnosis includes cardiomyopathy secondary to Lithium.  

An October 2006 VA medical record reflects that the Veteran was assessed with cardiomyopathy with implantable cardioverter defibrillator in September 2002.

In a May 2007 letter, H. M. V., PhD, the Veteran's brother, indicates that he is a pharmacologist with 16 years experience in the preclinical assessment of cardiovascular drug safety.  He indicated that he had review medical literature.  In the letter Dr. V. noted that the Veteran had been treated with a combination of chlorpromazine (Thorazine) and lithium to control his service-connected mental disorder and that a review of the published literature indicates that Thorazine alone, as well as in combination with Lithium can cause cardiovascular side effects and cardiac toxicity.  He furthered with an opinion that he suspected the cardiotoxicity that the Veteran experienced is at least as likely as not (50/50 probability) caused by or a result of treatment with Thorazine and lithium.

During the May 2007 Board hearing, the Veteran testified that while receiving treatment with Lithium and Thorazine for his service-connected mental health issues he experienced a cardiotoxicity.  He stated that once he was put on Lithium, in combination with the Thorazine, he ended up in the hospital with chest pain.

In September 2009, the Veteran submitted medical studies printed from the internet regarding the effects of maintenance Lithium therapy along with Chlorpromazine and Haloperidol, to include cardiovascular adverse effects.  

A May 2010 VA heart examination report reflects that the examiner reviewed the claims file. The Veteran indicted that the onset of his heart condition was in 1993.  The Veteran stated that he developed trouble with his heart after being treated with Lithium and Thorazine.  The symptoms started soon after taking Lithium.  According to the Veteran, he only used Lithium once.  All of his heart problems started at this time.  After a thorough physical examination, to include diagnostic testing, the VA examiner diagnosed idiopathic dilated cardiomyopathy.  He opined that it is impossible to tell if the Veteran's idiopathic dilated cardiomyopathy is related to his use of psychotropic medications with resorting to mere speculation.  He furthered that there is no known cause for idiopathic dilated cardiomyopathy.  The use of psychotropic medications has not been shown to cause idiopathic dilated cardiomyopathy condition.  The VA examiner noted that the letter from H.M. V., PhD has been considered in his opinion.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Initially, the Board notes the evidence does not show, nor does the Veteran allege, that a heart disorder began in service or within his first post-service year.  Instead, the Veteran is seeking service connection for a heart disorder due to medications taken for a service-connected mental disorder.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between a current heart disorder and medications taken for a service-connected mental disorder weighs against the claim.

In this case, the record contains conflicting medical opinions on the question of the etiology of the Veteran's current heart disorder, diagnosed as idiopathic dilated cardiomyopathy.

It is the Board's duty to assess the credibility and probative value of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The favorable evidence in this case includes a December 1994 hospital discharge summary from CMMC showing that the Veteran was admitted for cardiac symptoms.  The record notes that after a review of the literature, both Phenothiazine and Akineton that the Veteran was on could cause some arrhythmias, particular a ventricular arrhythmia.  Thorazine could also cause some Q-waves and some nonspecific ST segment changes.  Other literature revealed that Akineton can cause some cardiac side effects.  However, it was noted that while the Veteran appeared to have a decrease of the PVCs and bigeminy and trigeminy; they did return and seem not to have resolved with the discontinuation of the lithium.  Thus, in the Veteran's case, even with the discontinuation of the lithium, his cardiac symptoms still continued, which provides little probative value to the literature cited in the CMMC medical record.  While the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional, " in this case, no opinion was provided in combination with the medical literature discussed, and the continuation of the Veteran's cardiac symptoms runs contrary to the findings in the medical literature as it applies to the Veteran's case.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998), Mattern v. West, 12 Vet. App. 222, 228 (1999).
 
In addition, in a May 2007 opinion letter, the Veteran's brother, H. M. V., PhD, a pharmacologist, stated that he suspected the cardiotoxicity that the Veteran experienced is at least as likely as not (50/50 probability) caused by or a result of treatment with Thorazine and lithium.  In support of his opinion he noted that he reviewed published literature indicating that Thorazine alone, as well as in combination with Lithium can cause cardiovascular side effects and cardiac toxicity.  Initially, the Board finds that Dr. Vargas's opinion is less than definitive, in that he "suspected" the nexus relationship.  The use of equivocal language that provides an opinion that is speculative in nature is insufficient to establish service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

Moreover, while he notes that the literature indicates that, in general, medications the Veteran was taking for his service-connected mental disorder can cause cardiovascular problems, he does not specifically address the application of these findings to the Veteran's diagnosed idiopathic dilated cardiomyopathy.  In addition, Dr. V. did not indicate that the claims file or any of the Veteran's pertinent medical records were considered, to include the fact that the Veteran was only on Lithium for a brief period (November to December 1994) and that he had been on Thorazine since September 1982 without heart problems, and the contrary VA examiner's opinions from December 2002 and August 2005.  Also, Dr. V. did not consider that the Veteran had other risk factors for a heart disorder to include Type II diabetes, obesity, and cigarette smoking.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  Although VA may not discount a private medical opinion merely because the private physician did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). Thus, for all of the above reasons, the Board affords little probative weight to Dr. V.'s opinion.

The Board is also aware that an August 2006 VA medical record notes that the Veteran has cardiomyopathy secondary to Thorazine and Lithium; however, it appears that this is a mere recitation of the Veteran's self-reported medication history, which does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  The August 2006 hospital discharge record also notes a diagnosis that the Veteran has cardiomyopathy secondary to Lithium; however, there is no basis for this conclusion.  In assessing evidence, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

By contrast, the Board accords great probative value to the December 2002, August 2005, and May 2010 examiner's comments and opinion, based as they were on a thorough review of the Veteran's claims file, to include a review of the Veteran's medical and pertinent aspects of his documented medical history, as well as the Veteran's assertions, and a discussion with the Veteran's private cardiologist in December 2002.  Importantly, the VA examiners each provided a rationale for their opinions specific to the facts of the Veteran's case.  The December 2002 VA examiner further noted his discussion of the Veteran's contentions with the Veteran's private cardiologist, Dr. Carpenter, who also concluded that the Veteran has an idiopathic dilated cardiomyopathy not related to his psychotropic medications.  The August 2005 and May 2010 VA examiners further reviewed and agreed with the provided opinions consistent with the December 2002 VA examiners opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

While the May 2010 VA examiner indicated that that it is impossible to tell if the Veteran's idiopathic dilated cardiomyopathy is related to his use of psychotropic medications with resorting to mere speculation, he provided a sufficient basis for such opinion in that there is no known cause for idiopathic dilated cardiomyopathy.   He further noted that the use of psychotropic medications has not been shown to cause idiopathic dilated cardiomyopathy condition, consistent with the prior VA examiner's opinions.   Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, considering the totality of the VA examiners' opinions, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for a heart disorder due to medications taken for a service-connected mental disorder.

In addition to the above, the Board has also considered the Veteran's and his representative's statements in support of his claim.  However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding the claimed heart disorder is insufficient to establish a nexus to his service-connected mental disorder.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of a heart disorder in the absence of specialized training.  Hence, the lay assertions in this regard have no probative value.

Additionally, the Board acknowledges that the Veteran has submitted copies of medical literature that addresses cardiovascular changes in combination with psychotropic medications.  However, that medical literature does not pertain to the specific facts of the Veteran's case, in that there is no discussion of the use of Lithium for one month, or a discussion of the specific medication combinations that the Veteran has taken for his service-connected mental disorder, or the relationship to the Veteran's currently diagnosed idiopathic dilated cardiomyopathy.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service). Thus, the articles cannot be used to establish a medical nexus between a heart disorder due to medications taken for a service-connected mental disorder.

For all the foregoing reasons, the claim for service connection for a heart disorder due to medications taken for a service-connected mental disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the probative evidence does not support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a heart disorder due to medications taken for a service-connected mental disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


